DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of the species of hydroxypropyl methylcellulose as the species of extended release agent in the reply filed on 28 July 2022 is acknowledged.
Claims 117-146 are pending in this application, and are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 140, 141, and 144-146 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 140 recites the limitation wherein the amount of extended release agent is “sufficient to provide a modified-release form.”  It is not clear how the term “modified-release” further limits the form present (e.g., “modified” in what way? or by how much? or compared to what?).  It is also not clear what amount of extended release agent would be “sufficient” in order to arrive at such a form.  Therefore, the metes and bounds of the claim are unclear.
Dependent claims 141 and 144-146 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 117-146 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (“Hopkins”, US Patent 10,369,134, cited by Applicant in IDS filed 01 October 2021) in view of Abraham (WO 2010/023690, cited by Applicant in IDS filed 01 October 2021) and optionally further in view of Gilbert et al. (“Gilbert”, US 2013/0022688, cited by Applicant in IDS filed 28 June 2022) and Sun et al. (“Sun”, US 2018/0116967, cited by Applicant in IDS filed 01 October 2021).
The applied reference (US Patent 10,369,134) has a common applicant and a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
The Examiner further notes that U.S. Patents 10,576,058; 10,660,875; and 10,874,639 are all continuations of the US ‘134 patent, and may also be applied in the instant rejection in place of the US ‘134 patent. 
Regarding claims 117-127, 133-136, 138, and 140-143, Hopkins teaches a composition comprising between about 200 mg to about 400 mg, by weight of free base, of a mixture of (R )-(+)-amisulpride and (S)-(-)-amisulpride, wherein the enantiomeric ratio of (R )-(+)-amisulpride to is about 85:15 (S)-(-)-amisulpride (e.g., see claims 1, 4, 10, 26, 28).  The compositions may be formulated as a solid oral dosage form such as a tablet, and further comprise one or more pharmaceutically acceptable excipient, carrier, adjuvant, or vehicle (e.g., col. 17, lines 28-42).  Hopkins does not specifically teach the presence of an extended release agent as specified in e.g. instant claim 1.
Abraham is in the field of pharmaceutical compositions comprising amisulpride (e.g., abstract) and teaches a prolonged release dosage form has advantages over an immediate release form due to patient compliance (e.g., page 1, lines 13-20).  Abraham teaches a prolonged release dosage form of amisulpride that can be administered orally once or twice daily (e.g., page 3, lines 26-27), as a bilayer tablet or in monolithic form (e.g., page 4, lines 1-20).  The preferred release controlling agent is hydroxy propyl methyl cellulose (e.g., page 8, lines 11-12).  The hydrophilic polymer used as release controlling agent acts as matrix to retard dissolution of the active agent (i.e., to extend release; e.g., page 8, lines 14-16).  Abraham does not limit the amount of release controlling agent, but exemplifies an amount of HPMC of about 20% by weight of the prolonged release blend (e.g., Table II), and thus the skilled artisan would envisage the use of HPMC in same or similar amounts.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include an extended release agent such as hydroxypropyl methylcellulose in the composition of Hopkins; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because both Hopkins and Abraham are in the field of compositions comprising amisulpride, and formulating the amisulpride with a release controlling agent provides the benefits of prolonging release, which improves patient compliance, as taught by Abraham. 
Optionally additionally, Gilbert is in the field of compositions comprising amisulpride (e.g., abstract) and generally teaches one of the adverse effects of amisulpride is a dose dependent prolongation of the QT interval (e.g., paragraph [0009]).  Sun is in the field of compositions with cyclobenzaprine, an active ingredient that also causes prolongation of the QT interval (e.g., paragraph [0008]) and teaches that an extended-release dosage form of cyclobenzaprine is advantageous in that it can reduce the adverse effects that are commonly associated with immediate-release dosage forms of cyclobenzaprine (e.g., paragraph [0014]).  Hydroxypropyl methylcellulose (HPMC) is a preferred extended-release matrix material (e.g., paragraph [0037]) in amounts of about 20-45% by weight (e.g., Table 5).  Note that, while Sun is not in the same field of compositions comprising amisulpride, it deals with the same “pertinent problem” of reducing known side effects such as prolongation of the QT interval, and thus is relevant to the instantly claimed invention.  Therefore, one skilled in the art would be further motivated to include an extended release agent such as HPMC in the composition of the prior art, with a reasonable expectation of success.
Regarding the properties of AUC (claims 117, 136-140), maximum QTcF interval prolongation (claims 117, 132, 146), dopamine D2 receptor occupancy (claims 117, 131, 145), Cmax or Cmax/Cmin ratio (claims 128, 129, 144), and Tmax (claim 130), it is noted that, since the composition of the combined prior art comprises the same components in the same amounts, the skilled artisan would reasonably expect the same properties to result, absent evidence to the contrary. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 117-146 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,160,758. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘758 claims a method of alleviating and/or reducing bipolar depression comprising administering once per day between about 200 mg to about 400 mg per day of amisulpride by weight of free base as a solid oral dosage form to a subject, the solid oral dosage form comprising amisulpride in the form of an unequal mixture of (R)-(+)-amisulpride and (S)-(-)-amisulpride, or pharmaceutically acceptable salts thereof, wherein the enantiomeric ratio of (R)-(+)-amisulpride to (S)-(-)-amisulpride 85:15 by weight of free base, and an extended release agent in an amount between about 10% to about 50% by total solid oral dosage form; wherein said administration provides: a population geometric mean AUC from 0 to 24 hours after administration (AUC0-24) of amisulpride that is less than about 80% of the population geometric mean AUC0-24 achieved by an immediate release composition having the same enantiomeric ratio and same total daily amount of amisulpride as the solid oral dosage form, a subject population average maximum QTcF interval prolongation relative to baseline that is less than 12 milliseconds (ms) over the time period of 12 hours after said administration, and about 27 hours after said administration a subject population average occupancy of dopamine D2 receptors between about 20% and about 60% (e.g., see claim 1).  The solid oral dosage form is a tablet (e.g., claim 2).  The extended release agent may comprise hydroxypropyl methylcellulose (e.g., claims 6, 24).  Thus, since the claims of US ‘758 disclose the same composition as that instantly claimed, they are drawn to the same subject matter and composition components.

Claims 117-146 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,369,134; claims 1-6 or U.S. Patent 10,576,058; claims 1-24 of U.S. Patent 10,660,875; or claims 1-30 of U.S. Patent 10,874,639; each in view of Abraham (WO 2010/023690, cited by Applicant in IDS filed 01 October 2021) and optionally further in view of Gilbert et al. (“Gilbert”, US 2013/0022688, cited by Applicant in IDS filed 28 June 2022) and Sun et al. (“Sun”, US 2018/0116967, cited by Applicant in IDS filed 01 October 2021).  
Regarding claims 117-127, 133-136, 138, and 140-143:
US ‘134 claims a method of alleviating bipolar depression comprising administering to a subject in need thereof an effective amount of a composition comprising between about 200 mg to about 400 mg, by weight of free base, of a mixture of (R )-(+)-amisulpride and (S)-(-)-amisulpride, wherein the enantiomeric ratio of (R )-(+)-amisulpride to (S)-(-)-amisulpride is about 85:15 (e.g., claims 1, 4, 10, 26, 28).  
US ‘058 claims a composition comprising about 200 mg to about 600 mg by weight of free base, of (R)-(+)-amisulpride, or a pharmaceutically acceptable salt thereof, by weight of free base; and (S)-(-)-amisulpride, or a pharmaceutically acceptable salt thereof, by weight of free base; and wherein the enantiomeric ratio of (R)-(+)-amisulpride to (S)-(-)-amisulpride in the composition is about 85:15 by weight of free base (e.g., claim 1).
US ‘875 claims about 200 mg to about 400 mg by weight of free base, of (R)-(+)-amisulpride, or a pharmaceutically acceptable salt thereof, by weight of free base; and (S)-(-)-amisulpride, or a pharmaceutically acceptable salt thereof, by weight of free base; and wherein the enantiomeric ratio of (R)-(+)-amisulpride to (S)-(-)-amisulpride in the composition is about 85:15 by weight of free base (e.g., claims 1-4, 7).
US ‘639 claims a method of alleviating bipolar depression comprising administering to a subject in need thereof a composition comprising about 200 mg, about 300 mg, or about 400 mg of a combined amount of (R)-(+)-amisulpride and (S)-
(-)-amisulpride, or pharmaceutically acceptable salts thereof, by weight of free base, wherein the enantiomeric ratio of (R)-(+)-amisulpride to (S)-(-)-amisulpride in the composition is about 85:15 by weight of free base (e.g., claims 9, 20, 27).  The composition may be a tablet (e.g., claim 57).
Each of the cited patents do not specifically claim the presence of an extended release agent as specified in e.g. instant claim 1.
Abraham is in the field of pharmaceutical compositions comprising amisulpride (e.g., abstract) and teaches a prolonged release dosage form has advantages over an immediate release form due to patient compliance (e.g., page 1, lines 13-20).  Abraham teaches a prolonged release dosage form of amisulpride that can be administered orally once or twice daily (e.g., page 3, lines 26-27), as a bilayer tablet or in monolithic form (e.g., page 4, lines 1-20).  The preferred release controlling agent is hydroxy propyl methyl cellulose (e.g., page 8, lines 11-12).  The hydrophilic polymer used as release controlling agent acts as matrix to retard dissolution of the active agent (i.e., to extend release; e.g., page 8, lines 14-16).  Abraham does not limit the amount of release controlling agent, but exemplifies an amount of HPMC of about 20% by weight of the prolonged release blend (e.g., Table II).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include an extended release agent such as hydroxypropyl methylcellulose in the composition of Hopkins; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because both Hopkins and Abraham are in the field of compositions comprising amisulpride, and formulating the amisulpride with a release controlling agent provides the benefits of prolonging release, which improves patient compliance, as taught by Abraham. 
Optionally additionally, Gilbert is in the field of compositions comprising amisulpride (e.g., abstract) and generally teaches one of the adverse effects of amisulpride is a dose dependent prolongation of the QT interval (e.g., paragraph [0009]).  Sun is in the field of compositions with cyclobenzaprine, an active ingredient that also causes prolongation of the QT interval (e.g., paragraph [0008]) and teaches that an extended-release dosage form of cyclobenzaprine is advantageous in that it can reduce the adverse effects that are commonly associated with immediate-release dosage forms of cyclobenzaprine (e.g., paragraph [0014]).  Hydroxypropyl methylcellulose (HPMC) is a preferred extended-release matrix material (e.g., paragraph [0037]) in amounts of about 20-45% by weight (e.g., Table 5).  Note that, while Sun is not in the same field of compositions comprising amisulpride, it deals with the same “pertinent problem” of reducing known side effects such as prolongation of the QT interval, and thus is relevant to the instantly claimed invention.  Therefore, one skilled in the art would be further motivated to include an extended release agent such as HPMC in the composition of the prior art, with a reasonable expectation of success.
Regarding the properties of AUC (claims 117, 136-140), maximum QTcF interval prolongation (claims 117, 132, 146), dopamine D2 receptor occupancy (claims 117, 131, 145), Cmax or Cmax/Cmin ratio (claims 128, 129, 144), and Tmax (claim 130), it is noted that, since the composition of the combined prior art comprises the same components in the same amounts, the skilled artisan would reasonably expect the same properties to result, absent evidence to the contrary. 



Conclusion
No claims are allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611